




CITIZENS FINANCIAL GROUP, INC.
NON-EMPLOYEE DIRECTORS COMPENSATION POLICY


Effective as of September 29, 2014


The Board of Directors (the “Board”) of Citizens Financial Group, Inc. (the
“Company”) has approved this director compensation policy (the “Policy”), which
establishes compensation to be paid to each Non-Employee Director (as defined in
the Citizens Financial Group, Inc. 2014 Non-Employee Directors Compensation Plan
(the “Plan”)), effective as of the Company’s initial public offering of common
stock, par value $0.01 per share (“Common Stock”), as an inducement to obtain
and retain the services of persons qualified to serve as members of the Board.
Capitalized terms used but not defined in this policy will have the meanings set
forth in the Plan.


This policy is subject to annual review and approval by the Compensation and
Human Resources Committee of the Board (the “Committee”) to confirm continued
alignment between the compensation of the Company’s Non-Employee Directors, the
Company’s business and its shareholders’ interests, and to ensure that the
Company’s director compensation program is competitive with those of its peers.
During the course of its review, the Committee may consider the annual retainer,
lead director and committee chair retainers, meeting fees and other benefits
offered to Non-Employee Directors and payable under this Policy. The Committee
may amend, revise, suspend, discontinue or terminate this Policy at any time.


The elements of compensation for the Company’s Non-Employee Directors below are
expressed as annual amounts.
Cash Retainers and Meeting Fees
Cash Retainers

Board Retainer …………………………………………………………………
$75,000
Lead Director Retainer ………………………………………………………...
$20,000
Audit Committee Chair Retainer ……………………………………………..
$15,000
Other Committee Chair Retainer (per committee) …………………………….
$10,000

The cash retainers are payable quarterly in advance. Starting in 2015, the first
quarterly payment will occur as soon as practicable following the annual general
meeting of stockholders (each such date, a “Payment Date”).
Meeting Fees
Any Non-Employee Director who attends more than six meetings of any committee of
the Board per calendar year will receive an additional cash meeting fee of
$1,500 for each such additional meeting that such Non-Employee Director attends
(regardless of whether attended in person or by telephone). Such additional cash
meeting fees will be payable on the first Payment Date following the end of each
calendar year.
Equity Retainers
Initial Public Offering Equity Grants
Any Non-Employee Director who is serving on the Board at the time of the
Company’s initial public offering (“IPO”) will receive on the closing date of
such IPO an equity award, with the number of shares of Common Stock covered by
such award determined by dividing (i) the product of $75,000 and a fraction, the
numerator of which is the number of days between the date of the Company’s IPO
and May 5, 2015, and the denominator of which is 365, by (ii) the IPO price.
Each IPO award will vest 100% on the earlier of the first anniversary of the
grant date or the date of the Company’s annual general meeting of stockholders,
subject to the terms and conditions of the Plan and applicable award agreement
thereunder.
Annual Equity Grants    
On the date of each annual general meeting of stockholders of the Company, each
Non-Employee Director who at such meeting is elected to serve on the Board or
whose term is scheduled to continue at least through the date of the next such
meeting of stockholders will receive under and subject to the Plan (and any
applicable award agreement thereunder) an annual award of RSUs. The number of
shares of Common Stock covered by the annual award will be determined by
dividing $75,000 by the Fair Market Value of a share of Common Stock on the
grant date. Each annual award will vest 100% on the first anniversary of the
grant date, subject to the terms and conditions of the Plan and applicable award
agreement thereunder.
Any Non-Employee Director who commences service on the Board on a date other
than the date of the Company’s annual general meeting of stockholders will
receive on such start date a pro-rated annual award, with the number of shares
of Common Stock covered by such award determined by dividing (i) the product of
$75,000 and a fraction, the numerator of which is 365 minus the number of days
that have elapsed between the date of such meeting and such start date, and the
denominator of which is 365, by (ii) the Fair Market Value of a share of Common
Stock on the start date.
Other Director Benefits
•
Charitable Matching Gift Program. The Company will match each Non-Employee
Director’s contributions to qualifying charities up to an aggregate limit of
$5,000 per year.

•
Expenses Relating to Board Service. The Company will reimburse each Non-Employee
Director for reasonable expenses incurred by such Non-Employee Director in
connection with his or her Board service, including travel, lodging and meals,
subject to the Company’s requirements for reporting and documentation of such
expenses.

Deferred Compensation Plan
Subject to and under the terms and conditions of the Company’s Director Deferred
Compensation Plan, Non-Employee Directors may defer up to 100% of their cash
retainers and meeting fees. Such deferred amounts will be paid in cash following
the termination of the Non-Employee Director’s service on the Board, either in a
lump sum or a series of installments, as elected by the Non-Employee Director
under the Company’s Director Deferred Compensation Plan.
Stock Ownership Guidelines
Non-Employee Directors will be subject to stock ownership guidelines, as they
may be in effect from time to time.



    